Citation Nr: 0020330	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-07 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for otitis externa.

5.  Entitlement to service connection for labyrinthitis.

6.  Entitlement to service connection for eye disability.

7.  Entitlement to an increased evaluation for gastritis, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 30 percent disabling.

9.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

10.  Entitlement to an effective date earlier than 
February 26, 1996, for assignment of an evaluation of 
50 percent for migraine headaches.

11.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the feet as a 
result of surgical treatment by the Department of Veterans 
Affairs (VA) in November 1991.

12.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for neurological and vascular disabilities 
of the lower extremities (not including the feet) as results 
of surgical treatment by the Department of Veterans Affairs 
(VA) in November 1991.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to April 
1981.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in September 1996, August 1997, and 
December 1997 by the Lincoln, Nebraska, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

With regard to the claim for service connection for an eye 
disorder, the veteran filed a notice of disagreement in May 
1997; a statement of the case was issued in September 1997; 
and the veteran filed a substantive appeal in September 1997.

With regard to the claims of entitlement to TDIU and to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the feet, the veteran filed a notice of 
disagreement in January 1998; a statement of the case was 
issued in April 1998; and the veteran filed a substantive 
appeal in May 1998.

With regard to the remaining issues, the veteran filed a 
notice of disagreement in September 1997; a statement of the 
case was issued in December 1997; and the veteran filed a 
substantive appeal in January 1998.

The Board notes that the rating decision in September 1996 
granted an evaluation of 50 percent for headaches, and the 
veteran filed a notice of disagreement with that 
determination in May 1997; a statement of the case was 
furnished in September 1997, but the veteran did not file a 
substantive appeal on that issue.  The Board further notes 
that the rating decision in August 1997 denied entitlement to 
service connection for organic brain syndrome, and the 
veteran did not file a timely notice of disagreement with 
that determination.

The issues of entitlement to service connection for eye 
disability, for TDIU, and for  compensation under 38 U.S.C.A. 
§ 1151 for additional disability of the feet will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between current 
hearing loss disability and the veteran's period of active 
service.

2.  There is no medical diagnosis of tinnitus.

3.  There is no medical evidence of a nexus between any 
current sinusitis and the veteran's period of active service.

4.  There is no medical diagnosis of current otitis externa.

5.  There is no medical diagnosis of labyrinthitis.

6.  The veteran's service-connected gastritis is primarily 
manifested by epigastric distress and pyrosis, without 
dysphagia or regurgitation or substernal or arm or shoulder 
pain; the disability is not productive of considerable 
impairment of health.

7.  The veteran's service-connected dysthymia is  productive 
of no more than definite social and industrial impairment, 
and no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

8.  The veteran's claim for an increased evaluation for 
headaches was received on February 26, 1996; during the year 
prior to February 26, 1996, it was not factually 
ascertainable that an increase in disability had occurred.

9.  There is no medical evidence of neurological or vascular 
disability of the lower extremities (not including the feet).


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for bilateral hearing loss, for tinnitus, for sinusitis, for 
otitis externa, and for labyrinthitis are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for service-connected gastritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Codes 7307, 7346.

3.  The criteria for entitlement to an evaluation in excess 
of 30 percent for dysthymia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9433 (1999)

4.  The criteria for entitlement to an effective date prior 
to February 26, 1996, for assignment of an evaluation of 50 
percent for headaches have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1999).

5.  The veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for neurological and 
vascular disabilities of the lower extremities (not including 
the feet) is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection Claims.

The first several issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Hearing Loss and Tinnitus

The Board notes here that hearing loss disability is 
specifically addressed by VA regulation.  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

However, the laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to 
establish service connection. See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992). Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993).

On entrance examination in April 1978, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
0
0
0
LEFT
25
15
0
5
5

An audiogram in June 1979 resulted in the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
0
0
0
LEFT
25
15
0
5
5

At an examination for service separation in April 1981, an 
audiometric test showed the following pure tone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
0
0
0
LEFT
25
15
0
5
5

The service medical records are negative for a complaint or 
finding of tinnitus.

In June 1997, the veteran's hearing status was evaluated by 
an audiologist with a private hearing aid company, who 
reported pure tone threshold averages of 28.75 decibels in 
the right ear and 35 decibels in the left ear.  It appears 
from the test results that the auditory threshold was 40 or 
more at the 500 and 1000 hertz level in the left ear and at 
500 in the right ear.  The audiologist made no findings as to 
tinnitus.

Although the record includes medical evidence of bilateral 
hearing loss which meets the disability requirements of 38 
C.F.R. § 3.385, there is no medical evidence suggesting a 
link or nexus between current hearing loss and the veteran's 
service.  A review of inservice audiometric tests shows no 
decrease in auditory acuity in either ear.  There is 
otherwise no medical evidence or opinion suggesting any link 
between current hearing loss and the veteran's service.  The 
claim for service connection for bilateral hearing loss is 
not well grounded, because there is no medical or 
audiological evidence of a nexus between any current hearing 
loss and the veteran's period of active service.  38 U.S.C.A. 
§ 5107(a); Caluza. 

The claim for service connection for tinnitus is also not 
well grounded because there is no medical diagnosis of a 
current disability. 38 U.S.C.A. § 5107(a); Caluza. 

II.  Sinusitis

The service medical records disclose that, in July 1980, the 
veteran complained of headaches in the area of the frontal 
sinuses.  X-rays revealed some congestion of the right 
frontal sinus.  At the separation examination in April 1981, 
the veteran's sinuses were evaluated as normal.

In October 1993, VA X-rays of the paranasal sinuses were 
negative.  In August 1994, VA sinus X-rays were normal.  

X-rays of the paranasal sinuses in July 1997 resulted in an 
impression of normal sinuses.  In August 1997, a CT scan 
showed minimal mucosal thickening involving the left 
maxillary sinus.

While not entirely clear, the Board assumes for the sake of 
the well-grounded analysis that the August 1997 CT scan shows 
current sinusitis.  Nevertheless, there is no medical 
evidence of a nexus to service.  While the veteran was 
treated for sinus congestion during service, there is no 
medical evidence of a continuity of symptomatology to link 
any current sinusitis to that episode during service.  

III.  Otitis Externa

The service medical records disclose that, in June 1978, the 
veteran complained of left ear pain.  On examination, there 
was slight erythema.  The assessment was otitis externa.  
Medication was prescribed.  At the separation examination in 
April 1981, the veteran's ears were evaluated as normal.

At an examination by an ENT specialist in July 1997, the 
veteran had no complaint of chronic ear problems, ear pain, 
or ear discharge.  On general examination in February 1999, 
the veteran's ears were described by the examiner as 
unremarkable, and no diagnosis of otitis externa was made. 

The claim for service connection for otitis externa is not 
well grounded, because there is no medical diagnosis of a 
current disability.  38 U.S.C.A. § 5107(a); Caluza.  

IV.  Labyrinthitis

In May 1997, the veteran asserted a claim of entitlement to 
service connection for labyrinthitis, under the provisions of 
38 C.F.R. § 3.310.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected, and secondary service connection may also 
be granted for the degree to which a nonservice-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
Secondary service connection claims must be also be well 
grounded.  Libertine v. Brown, 9 Vet. App. 521 (1996).  

The evidence of record is negative for a current diagnosis of 
labyrinthitis.  At an examination by an ENT specialist in 
July 1997, the veteran denied having dizziness.  The claim 
for service connection for labyrinthitis is not well 
grounded, because there is no current medical diagnosis of 
that disability.  38 U.S.C.A. § 5107(a); Caluza.

Conclusion

The Board finds that the veteran's service connection claims 
based on bilateral hearing loss, tinnitus, sinusitis, otitis 
externa, and labyrinthitis must be denied on the basis that 
the claims are not well grounded under 38 U.S.C.A. § 5107(a); 
Caluza.  The claims either lack medical diagnoses of current 
disability or medical evidence linking a current disability 
to service.  The Board stresses to the veteran that 
laypersons are not competent with regard to matters of 
medical diagnosis and opinions as to medical causation.  
Espiritu.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
claims "plausible."  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for bilateral hearing loss, tinnitus, sinusitis, 
otitis externa, and labyrinthitis.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


B.  Increased Rating Claims

The veteran is appealing the original assignment of 
disability evaluations following grants of service connection 
for gastritis and for dysthymia, and, as such, the claims for 
the increased evaluation are well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue are to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After reviewing the various 
VA and private medical reports of record, the Board finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).

I.  Gastritis

The veteran's service-connected gastritis has been evaluated 
under 38 C.F.R. § 4.114, Diagnostic Code 7307, pertaining to 
gastritis.  Diagnostic Code 7307 provides that a 10 percent 
evaluation is warranted for chronic hypertrophic gastritis, 
with small nodular lesions and symptoms.  A 30 percent 
evaluation requires multiple small eroded or ulcerated areas 
and symptoms.

The veteran's digestive disorder may also be evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7346, pertaining to hiatal 
hernia, which provides that a 10 percent evaluation is 
warranted for a hiatal hernia with two or more of the 
symptoms required for a 30 percent evaluation but of lesser 
severity than is required for that evaluation.  A 30 percent 
evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of a considerable impairment of health.

A VA upper gastrointestinal (GI) series of X-rays in June 
1997 was negative.

At a VA stomach examination in July 1997, the veteran 
complained of stomach pain for a month and a half; sharp 
epigastric pains were worse with meals and were relieved by 
taking Pepcid.  The veteran had been taking Motrin at least 
three times per day since 1981.  On examination, there was 
mild to moderate tenderness in the epigastrium.  The 
impression was gastritis.  The examiner found that it was as 
likely as not that Motrin taken for service-connected 
headaches had precipitated gastritis.

In July 1997, at a VA clinic, it was noted that the veteran's 
abdominal pain improved with Pepcid.

A VA abdominal ultrasound in January 1998 was negative.  A VA 
upper GI series in January 1998 showed a small hiatus hernia.

At a VA GI examination in February 1998, the veteran stated 
that he first had severe stomach pain in July 1997, which 
recurred in December 1997.  He did not have circulatory 
disturbance after meals.  He had colicky-type cramping 
abdominal pain 3 or 4 times per week.  He was being treated 
with Pepcid and Lansoprazole.  A blood count showed that he 
was not anemic.  On examination, the abdomen was tender, 
especially in the periumbilical region.  Diagnoses included 
epigastric distress and small, sliding hiatal hernia.

A VA upper GI series in February 1999 revealed no findings in 
the esophagus, stomach, or duodenal bulb.

At a VA general medical examination in February 1999, the 
veteran complained of reflux about once a week, burning in 
the epigastric region or pyrosis 2 or 3 times per month and 
occasional nausea, without vomiting.  He also complained of 
discomfort after meals.  He had not had an endoscopy or 
abdominal surgery.  Currently, he had periumbilical pain.  On 
examination there was tenderness in the periumbilical region.  
Impressions included hiatal hernia with reflux symptoms.

Comparing the clinical findings in the veteran's case to the 
rating criteria of Diagnostic Codes 7307 and 7346, the Board 
notes that multiple diagnostic studies have shown no lesions, 
and the veteran has had no dysphagia, or arm or shoulder 
pain.  While he does have some reflux about once a week and 
burning in the epigastric region or pyrosis 2 or 3 times per 
month, the record does not show that the symptoms are 
productive of considerable impairment of health to warrant 
the next higher rating of 10 percent under Code 7346.  
Therefore, entitlement to an evaluation in excess of 
10 percent for a digestive disorder is not established.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 
7307, 7346.

II.  Dysthymia

By rating decision in August 1997, the RO granted service 
connection for dysthymia as secondary to service-connected 
migraine headaches, and assigned an evaluation of 30 percent 
under Diagnostic Code 9405, effective May 22, 1996.  The 
veteran has appealed from the assignment of the 30 percent 
evaluation.

Since the time the veteran filed a claim for psychiatric 
disability, certain portions of 38 C.F.R. Part 4 pertaining 
to the rating criteria for mental disorders have been 
changed.  Specifically, on October 8, 1996, VA published a 
final rule, effective November 7, 1996, to amend the section 
of the Schedule for Rating Disabilities dealing with mental 
disorders.  61 FR 52695, Oct. 8, 1996.  The Court has 
indicated that when a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran generally applies.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991); White v. Derwinski, 1 Vet.App. 519, 
521 (1991).  Under the circumstances, the veteran's increased 
rating for dysthymia claim must be reviewed in light of the 
regulatory changes dealing with the pertinent rating criteria 
as well as under the applicable regulations in effect when 
the veteran's claim was filed.

Under the pre-November 7, 1996, version of Diagnostic Code 
9405, a 30 percent rating for PTSD is warranted when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The next higher 
rating of 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

Under the new criteria, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

In November 1993, a private neurologist evaluated the 
veteran.  He noted the veteran's history of a head injury in 
1978 in service and a history of headaches, concentration 
problems, and difficulty with mood since that time, which he 
thought might be sequelae of the head injury.

At a VA brain examination in September 1994, the diagnosis 
was migraine headaches.  

At a VA fee-basis neurological examination in May 1996, which 
was conducted by the private physician who evaluated the 
veteran in November 1993, the veteran gave a history of 
headaches since an incident in service in 1978, when he was 
struck between the eyes with an ammunition box.  An 
examination revealed a scar of the top of the bridge of the 
nose between the eyebrows; the veteran was slightly tender in 
both temples.  A neurological examination was unremarkable.  
The veteran's mental status was reported as normal.  The 
assessment was closed head injury, with resultant scar over 
the forehead.  The examiner stated, "in addition, the patient 
appears to me to have post-traumatic stress disorder.  It 
might be helpful for a psychiatrist to make this diagnosis, 
but he certainly has had prolonged effects from this injury."

In February 1997, at a VA mental health clinic, a 
psychologist noted the veteran's history of frequent 
headaches, pain in the feet and back, and inappropriate 
expressions of anger toward family members.  The diagnosis 
was chronic pain disorder associated with both medical and 
psychological conditions.

At a VA psychiatric examination in April 1997, the veteran 
stated that, since a head injury in service, he had had 
disabling headaches almost daily, sleep disturbance, a 
depressed and irritable mood, and low energy.  He was seeing 
a VA psychologist and taking Amitriptyline at bedtime.  He 
had no history of psychiatric illness.  The impression on 
Axis I was dysthymia.  Psychiatric treatment was recommended, 
with consideration of individual psychotherapy and 
antidepressant medication.

In May 1997, the VA psychologist at the mental health clinic 
noted that the veteran had a problem with anger management.  
The veteran had gotten angry at his son for stealing items 
from a retail store and from the veteran's stepson.

At a VA psychiatric examination in July 1997, it was noted 
that the veteran was working in the housekeeping department 
of a VA medical center.  His job history had been unstable.  
He was no longer taking Motrin for headaches; he did not know 
the name of his new medication.  He had one child by his 
first marriage, three children by his second marriage, and 
two stepchildren.  He had stopped using alcohol 10 years 
earlier.  He gave a history of depression at varying levels 
for many years; he felt "down" more days than not.  He 
reported frequent sleep disturbance, low energy, and 
irritability.  On mental status examination, the veteran 
looked unhappy; he was worried about his job, marital 
difficulties, legal problems of one son, and the illness of 
another child; the stress he had with his wife related to his 
irritability, communication problems, and an inclination to 
withdraw.  No organic basis for his functioning was found.  
The impression on Axis I was dysthymic disorder.  The 
examiner recommended that the veteran receive counseling.  
The examiner indicated that, if the veteran was living with 
constant pain, that would contribute to his feeling down and 
discouraged.  

In July 1997, at the VA mental health clinic, the 
psychologist who saw the veteran noted that he continued to 
have problems with headaches, stomach aches, and conflict 
with family members.  He was advised to listen to relaxation 
and self-esteem tapes.

At a VA psychiatric examination in February 1998, the 
examiner found that the veteran's depression extended back to 
the time of his military service and before; his reported 
symptoms increased in service.  Currently, he had a 
depressive affect, which was episodic in severity, persistent 
sleep pattern problems, difficulty with energy modulation, 
and mood fluctuation, with marked irritability.  He was 
taking antidepressant medication but was not attending 
psychotherapy on a regular basis.  On mental status 
examination, the veteran showed a mildly anxious affect, with 
moderate depression, and some irritability and anger.  The 
examiner found that the veteran had chronic depression, with 
marked mood destabilization and periods of irritability and 
anger.  The diagnoses were:  On Axis I, severe dysthymia, and 
rule out probable bipolar disorder, moderate severity, dating 
back to military service; and, on Axis II, personality 
disorder, not otherwise specified.  On Axis V, the examiner 
assigned a Global Assessment of Functioning (GAF) score of 
65.  The Board notes that the Global Assessment of 
Functioning scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  The American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF score of 65 
denotes some mild symptoms or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well, has some meaningful interpersonal relationships.

In January 1998, on a VA claim form, the veteran stated that 
he stopped working at a VA medical center in September 1997 
and was working part time as a truckdriver for a company 
which he had worked for on and off since 1989.  In September 
1998, the veteran went to work full time for another trucking 
company.  In December 1998, a VA physician reported to his 
employer that the veteran's medications might impair his 
driving ability; the physician was seeing the veteran for 
mood and pain problems.  In January 1999, the veteran's 
employer reported that the veteran had been terminated on 
November 14, 1998, because his doctor had indicated that he 
needed to remain on medication which might make him drowsy.

It appears clear that application of the new rating criteria 
would not be beneficial to the veteran.  His current symptoms 
of sleep problems, anxiety and depressed mood are all 
contemplated within the criteria for a 30 percent rating.  
There is no persuasive evidence that his dysthymia results 
reduced reliability and productivity due to the various 
symptoms listed as criteria for the next higher rating of 50 
percent under the new criteria.  While there does appear to 
be evidence of a depressive affect and mood fluctuation, 
there does not appear to be evidence of circumstantial, 
circumlocutory, or stereotyped speech.   There is also no 
showing of difficulty in understanding complex commands or 
impairment of short- and long-term memory.  His judgment has 
been described as adequate.  The Board therefore concludes 
that the preponderance of the evidence is against entitlement 
to a rating in excess of 30 percent under the new rating 
criteria. 

Looking to the evidence in light of the pre-November 7, 1996, 
rating criteria, the current 30 percent rating is reflective 
of definite social and industrial impairment.  In a precedent 
opinion, dated November 9, 1993, the VA General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

It would appear that the old rating criteria might be more 
beneficial to the veteran since the descriptive terms used 
under the old criteria are more general and arguably more 
prone to interpretation.  However, after reviewing the 
evidence, the Board is unable to find a basis under the old 
criteria for increasing the evaluation for his dysthymia.  
The Board concludes that the veteran's service-connected 
psychiatric disability is not productive of social and 
industrial impairment to a "rather large" degree which 
(according to the General Counsel opinion) would be viewed as 
more than definite impairment.  While the various psychiatric 
records clearly show impairment, the evidence suggests that 
the resulting impairment is essentially moderate in degree.  
In this regard, the Board notes that a GAF score of 65 has 
been assigned on recent examination which is consistent with 
a finding of moderate to mild impairment of functioning.  
While the descriptive terms used by various examiner over the 
years has varied to some degree, the overall impression has 
been that the impairment due to the psychiatric disability 
alone has been moderate to mild.  Based on the overall 
record, the Board believes that the preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent at any time during the pertinent time period. 

Conclusion

Finally, with regard to the increased rating issues, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of equipoise of the positive 
evidence and the negative evidence to otherwise permit a more 
favorable resolution than set forth in the above discussion 
of these issues. 

C. Effective Date Claim

The veteran is seeking an earlier effective date for the 
assignment of an evaluation of 50 percent for headaches.

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of an increase 
in disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred, if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

A rating decision in April 1995 assigned an evaluation of 10 
percent for migraine headaches.  On February 26, 1996, a 
claim was received from the veteran requesting an increased 
rating.  He stated that the frequency of his migraine 
headaches had increased.  The question thus arises whether it 
was factually ascertainable during the year prior to February 
26, 1996, that an increase in disability had occurred.  The 
Board finds that it was not factually ascertainable between 
February 26, 1995, and February 26, 1996, that an increase in 
the severity of the veteran's headaches had occurred.  There 
is no evidence of record for that period of time which shows 
that is was factually ascertainable that the criteria for 
assignment of a 50 percent rating had been met.  Under 
Diagnostic Code 8100, a 50 percent rating is for application 
for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A February 1995 VA examination 
report refers to increasing frequency of headaches, but does 
not show very frequent completely prostrating attacks.  It 
was noted that the veteran was working as a truckdriver, was 
driving daily and was able to hold his job.  This further 
suggests that the headache disability was not resulting in 
severe economic inadaptability at that time.  As it was not 
factually ascertainable during the year prior to February 26, 
1996, that the criteria for a 50 percent rating had been met, 
the Board concludes that the date of claim, February 26, 
1996, is the proper effective date for assignment of an 
evaluation of 50 percent for headaches.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).

D.  Claim under 38 U.S.C.A. § 1151 
For Neurological and Vascular Disabilities 
Of the Lower Extremities (not including the feet).

Title 38, United States Code, § 1151 provides, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Therefore, as the veteran filed his claim 
prior to October 1, 1997, the only issue before the Board is 
whether he has suffered neurological and vascular disability 
of the lower extremities, besides the feet, as a result of VA 
surgery in November 1991.

In order to make a claim well grounded, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  A claimant cannot meet 
this burden simply by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Court has held that there are three requirements to 
establish a well-grounded claim under the provisions of 
38 U.S.C.A. § 1151.  First, there must be medical evidence of 
a current disability.  Second, there must be medical 
evidence, or, in certain circumstances, lay evidence, of 
incurrence of an injury or aggravation of an injury as the 
result of VA hospitalization or medical or surgical 
treatment.  Third, there must be medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460, 464 (1999).

In the veteran's case, the record reveals that, in November 
1991, he underwent bilateral bunionectomies, with proximal 
metatarsal osteotomies, at a VA medical center.  No 
complications were reported.

At a VA neurological examination in April 1997, there was no 
evidence of nerve damage in the feet.  Coordination, motor, 
sensory, and reflexes of the lower extremities were normal.  

At a VA neurological examination in July 1997, motor strength 
of the lower extremities was normal; a sensory examination 
was normal to light touch.

At a VA general medical examination in February 1999, the 
veteran made no complaint, and there were no clinical 
findings as to the neurological and vascular status of his 
lower extremities.  

There is thus no medical evidence of neurological or vascular 
disability of the lower extremities (other than the feet), 
and the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 for such neurological and vascular disabilities of the 
lower extremities is not well grounded.  38 U.S.C.A. 
§ 5107(a); Jones.



ORDER

The veterans' claims of entitlement to service connection for 
bilateral hearing loss, for tinnitus, for sinusitis, for 
otitis externa and for labyrinthitis are not well-grounded.  
Entitlement to assignment of an evaluation in excess of 10 
percent for gastritis is not warranted.  Entitlement to an 
evaluation in excess of 30 percent for dysthymia is not 
warranted.  Entitlement to an effective date prior to 
February 26, 1996, for assignment of an evaluation of 
50 percent for headaches is not warranted.  Entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
neurological and vascular disabilities of the lower 
extremities (not including the feet) as the result of VA 
surgical treatment in November 1991 is not warranted.  To 
this extent, the appeal is denied.  


REMAND

Service connection is in effect for residuals of laceration 
of the forehead, to include headaches.  In February 1996, the 
veteran asserted a claim of entitlement to service connection 
for a disorder of the eyes, which he contended was due to the 
injury to his forehead.  He stated that his eyes were very 
sensitive to light and that VA doctors had told him that he 
was "a prime candidate for glaucoma."

The veteran's service medical records are negative for any 
injury or disease of the eyes.  At the separation examination 
in April 1981, distant vision was reported as 20/20, 
bilaterally; an ophthalmoscopic examination showed cupping in 
the right eye.

At a VA eye examination in March 1994, the veteran stated 
that someone at Pearle Vision told him that he had glaucoma.  
Visual acuity was 20/20, bilaterally.  Applanation tonometry 
was 16 in each eye.  The impression was no evidence of 
glaucoma by nerve head appearance or by intraocular pressure.

In September 1994, an optometrist at Pearle Vision reported 
that she had examined the veteran in March 1994.  She stated 
that she did not diagnose glaucoma.

At a VA eye examination in May 1996, the veteran stated that 
he had not had an actual injury to his eyes at the time of 
the laceration of his forehead in service.  On examination, 
no eye pathology was found.  Neither glaucoma nor photophobia 
was diagnosed.

In April 1997, the veteran was evaluated by a fee-basis 
private ophthalmologist as part of a compensation and pension 
examination.  The veteran gave a history of borderline 
glaucoma, sometimes seeing double, tunnel vision, and 
floaters.  On examination, applanation tonometry was 15 in 
each eye; visual acuity was 20/25, bilaterally, with 
correction; the optic disks showed a healthy neuroretinal 
rim; the remainder of the examination was essentially 
unremarkable.  Although the examiner reported that he found 
no ocular pathology to explain the veteran's visual symptoms, 
he reported a diagnosis of borderline open angle glaucoma and 
stated that the veteran's symptoms were most likely due to 
the medication Gabapentin, which the examiner recommended 
that the veteran stop taking.  (Gabapentin was one of the 
medications VA physicians had prescribed as treatment for the 
veteran's service-connected headaches.)

The Board finds that additional medical information is needed 
on the question of whether the veteran currently has an eye 
disability related to VA-prescribed medication.

With regard to the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the feet as the result of VA surgery in 1991, 
the Board notes that, at a VA examination of the feet in July 
1997, performed by a medical doctor, the impression was 
chronic foot pain resulting from bunion surgery.  The 
examiner commented that a podiatrist might be suited to 
render an opinion as to the precise nature of the veteran's 
difficulties.  The RO then requested that a podiatrist or an 
orthopedic specialist review the veteran's medical records 
and render an opinion as to whether there was additional 
disability as a result of VA surgery in November 1991.

In September 1997, a VA physician, who reviewed the veteran's 
medical records, noted that, at the examination in July 1997, 
numbness on the undersurface of the left great toe and pain 
with forced flexion and extension of both great toes was 
noted.  The examiner offered the following assessment:  "This 
is not an additional disability but more likely than not 
simply an aggravation of a previous condition.  He was having 
marked discomfort in his feet prior to surgery and continued 
to have pain postoperatively.  The symptoms he describes are 
hard to justify on an anatomic basis.  So, I feel that this 
was not an unnecessary consequence but is simply an 
exacerbation of the previous problem."

The Board is unable to determine from the physician's 
assessment whether he was or was not finding that VA 
bunionectomies in November 1991 resulted in additional 
disability of the veteran's feet.  While this case is in 
remand status, clarification of the opinion should be sought.

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should arrange for the veteran 
to undergo an examination by a specialist 
in ophthalmology.  It is imperative that 
the claims file and a copy of this REMAND 
be made available to the examiner for 
review.  The examiner should determine 
whether the veteran has any disease or 
abnormality of the eyes.  The examiner 
should then offer an opinion on the 
following question:  Whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that an eye disorder, if 
found, is related to a blow to the head 
sustained by the veteran in 1978 or to 
medication prescribed for headaches and 
dysthymia.

2.  The RO should request that the VA 
physician who rendered an opinion in 
September 1997 state whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that VA bilateral 
bunionectomies in November 1991 resulted 
in any additional disability of the 
veteran's feet.  If the answer is in the 
affirmative, the physician should 
describe the additional disability in 
detail.  If that physician is not 
available, the RO should arrange for the 
veteran to be examined by a podiatrist, 
who, after reviewing the veteran's 
medical records in the claims file and a 
copy of this REMAND, should offer an 
opinion on the question of whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that VA bilateral 
bunionectomies in November 1991 resulted 
in any additional disability of the 
veteran's feet.

3.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the Ro should review 
the expanded record.  The RO should 
determine whether the veteran's claims of 
entitlement to service connection for eye 
disability, for compensation under 
38 U.S.C.A. § 1151 for additional 
disability of the feet, and for TDIU may 
be granted.  If the decision remains 
adverse to the veteran on any issue, he 
and his representative should be provided 
with an appropriate supplemental 
statement of the case and an opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran and his representative have the right to submit 
additional evidence and 


argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


